                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DEWAYNE BROWN,

              Plaintiff,

v.                                                                No. CV 20-489 KWR/CG

SUPERIOR ENERGY SERVICES, INC., et al.,

              Defendants.

           ORDER EXTENDING STAY AND FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay All

Deadlines and Notice of Settlement (the “Motion”), (Doc. 40), filed June 7, 2021. In the

Motion, the parties state that “[a]ll matters in controversy between the parties have been

resolved,” and thus “the parties request that the Court stay all further deadlines for a

period of thirty (30) days so that appropriate dismissal papers may be submitted.” Id. at

1. The Court previously stayed discovery in this matter pending the parties’ bankruptcy

action, (Doc. 34), and then their private mediation, (Doc. 39).

       IT IS THEREFORE ORDERED that all deadlines in this matter are further stayed

pending the parties’ filing of closing documents. IT IS FURTHER ORDERED that the

parties shall submit closing documents by July 8, 2021. If the need for an extension

arises, the parties are instructed to file a formal motion on the record.

       IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
